DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on June 14, 2022.  
Claims 1-30 are currently pending consideration.

Response to Arguments
Applicant's remarks filed June 14, 2022 concerning claims 1-30 have been fully considered, but are not persuasive.  The reasons set forth below.

Regarding claim 1, on page 9 of Applicant's remarks, Applicant submits that the cited references do not teach or make obvious “for each symbol of the one or more symbols in which the timing reference signal is transmitted, transmitting data in at least one of the one or more subcarriers in a symbol successive to the respective symbol in which the timing reference signal was transmitted.”
In response to applicant’s remarks, the examiner respectfully disagrees.  Krishnamurthy teaches communicating a positioning reference signal (PRS) to estimate timing by encoding a PRS into a first set of transmission resources, encoding other information (data) into a second set of transmission resources, multiplexing the two sets of resources into a subframe. The data resources may be multiplexed into a set of OFDM symbols that are temporally adjacent the OFDM symbols carrying the positioning reference signal resources.  Figures 5-7 are exemplary subframes and as taught in Paragraph [0065] are merely illustrative in nature.  Therefore, Krishnamurthy teaches
for each symbol of the one or more symbols in which the timing reference signal is transmitted, transmitting data in at least one of the one or more subcarriers in a symbol successive to the respective symbol in which the timing reference signal was transmitted.  Examiner’s assertions are clear and proper.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9-13, 15-17, 22, 23, 25-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnamurthy et al (US 2010/0195566 A1).

1. Regarding claim 1, Krishnamurthy teaches a method of transmitting wireless radio frequency (RF) timing reference signals from a broadcast station, the method comprising:
transmitting a timing reference signal using one or more subcarriers during one or more symbols of a first set of Orthogonal Frequency Division Multiplexing (OFDM) resource blocks occurring at a first subframe, wherein each OFDM resource block of the first set of OFDM resource blocks comprises a set of adjacent subcarriers and a series of successive symbols (Paragraphs [0020], [0026], and [0048] first set of symbols positioning reference signal; adjacent); and
for each symbol of the one or more symbols in which the timing reference signal is transmitted, transmitting data in at least one of the one or more subcarriers in a symbol successive to the respective symbol in which the timing reference signal was transmitted (Paragraphs [0020], [0026], and [0048] second set of symbols includes data).

2. Regarding claim 17, Krishnamurthy teaches a broadcast station for transmitting wireless radio frequency (RF) timing reference signals (Figures 2 and 3), broadcast station comprising: a wireless communications interface;
a memory; and one or more processing units communicatively coupled with the wireless communications interface and the memory and configured to perform functions including:
transmitting a timing reference signal using one or more subcarriers during one or more symbols of a first set of Orthogonal Frequency Division Multiplexing (OFDM) resource blocks occurring at a first subframe, wherein each OFDM resource block of the first set of OFDM resource blocks comprises a set of adjacent subcarriers and a series of successive symbols (Paragraphs [0020], [0026], and [0048] first set of symbols positioning reference signal; adjacent); and
for each symbol of the one or more symbols in which the timing reference signal is transmitted, transmitting data in at least one of the one or more subcarriers in a symbol successive to the respective symbol in which the timing reference signal was transmitted (Paragraphs [0020], [0026], and [0048] second set of symbols includes data).

3. Regarding claims 6 and 22, Krishnamurthy teaches wherein the timing reference signals and data are transmitted using a comb-1 signal structure, a comb-2 signal structure, or a comb-3 signal structure. (Figure 6 and 7). 

4. Regarding claims 7 and 23, Krishnamurthy teaches further comprising transmitting additional timing reference signals and data in a plurality of subsequent sets of OFDM resource blocks such that a muting pattern is executed to omit the transmittal of a portion of the additional timing reference signals and data during at least one set of OFDM resource blocks of the plurality of subsequent sets of OFDM resource blocks. (Figure 6 and paragraph [0058] blank or empty resource elements).
 
5. Regarding claims 9 and 25, Krishnamurthy teaches wherein the timing reference signals and data are transmitted using pi/2 BPSK, QPSK, 8-PSK, 16QAM, or 64QAM modulation, or any combination thereof. (Paragraph [0008] QPSK, 16 QAM or 64 QAM).

6. Regarding claims 10 and 26, Krishnamurthy teaches wherein the timing reference signals and data are transmitted such that, for each resource block of the first set of OFDM resource blocks, all subcarriers of the respective OFDM resource block are used (Figure 6).

7. Regarding claim 11, Krishnamurthy teaches wherein the timing reference signals are transmitted using a code unique to the broadcast station within a code space for broadcast stations (Paragraph [0020]).

8. Regarding claims 12 and 27, Krishnamurthy teaches further comprising including, in the data, information indicative of:
an identity of the broadcast station,
a location of the broadcast station, or
a system time of the broadcast station, or any combination thereof (Paragraph [0020] identifier associated with a base station).

9. Regarding claim 13, Krishnamurthy teaches a method of using wireless radio frequency (RF) timing reference signals at a receiver (Paragraphs [0007], [0020], [0026], and [0048] positioning reference signal), the method comprising:
receiving timing reference signals and data transmitted from one or more broadcast stations, wherein, for each of the one or more broadcast stations:
a respective timing reference signal is received during one or more symbols of a respective set of Orthogonal Frequency Division Multiplexing (OFDM) resource blocks, wherein each OFDM resource block of the respective set of OFDM resource blocks comprises a respective set of adjacent subcarriers and a respective series of successive symbols; and respective data is received in a symbol successive to each symbol of the one or more symbols in which the respective timing reference signal is transmitted (Figure 6, Paragraphs [0020], [0026], and [0048] first set of symbols positioning reference signal; adjacent;
obtaining information regarding each of the one or more broadcast stations based on the respective timing reference signal or the respective data transmitted by each broadcast station; and
performing either or both of the following operations:
(i) determining a clock offset of the receiver based at least in part on the respective timing reference signal and the obtained information regarding at least one of the one or more broadcast stations, or
(ii) determining a location of the receiver based at least in part on the respective timing reference signal and obtained information regarding each of the one or more broadcast stations (Paragraphs [0007], [0020], [0026], and [0048] location determining capabilities; positioning reference signal).

10. Regarding claim 28, Krishnamurthy teaches a receiver configured to use wireless radio frequency (RF) timing reference signals, the receiver comprising: a wireless communications interface; a memory; and one or more processing units communicatively coupled with the wireless communications interface and the memory, and configured to perform functions including (Figures 2 and 3Paragraphs [0007], [0020], [0026], and [0048] positioning reference signal):
receiving timing reference signals and data transmitted from one or more broadcast stations, wherein, for each of the one or more broadcast stations:
a respective timing reference signal is received during one or more symbols of a respective set of Orthogonal Frequency Division Multiplexing (OFDM) resource blocks, wherein each OFDM resource block of the respective set of OFDM resource blocks comprises a respective set of adjacent subcarriers and a respective series of successive symbols; and respective data is received in a symbol successive to each symbol of the one or more symbols in which the respective timing reference signal is transmitted (Figure 6, Paragraphs [0020], [0026], and [0048] first set of symbols positioning reference signal; adjacent;
obtaining information regarding each of the one or more broadcast stations based on the respective timing reference signal or the respective data transmitted by each broadcast station; and
performing either or both of the following operations:
(i) determining a clock offset of the receiver based at least in part on the respective timing reference signal and the obtained information regarding at least one of the one or more broadcast stations, or
(ii) determining a location of the receiver based at least in part on the respective timing reference signal and obtained information regarding each of the one or more broadcast stations (Paragraphs [0007], [0020], [0026], and [0048] location determining capabilities; positioning reference signal).

11. Regarding claims 15 and 30, Krishnamurthy teaches wherein, for each of the one or more broadcast stations, the obtained information comprises information indicative of:
an identity of the respective broadcast station,
a location of the respective broadcast station, or
a system time of the respective broadcast station, or any combination thereof (Paragraph [0020] identifier associated with a base station).

12. Regarding claim 16, Krishnamurthy teaches wherein identifying each of the one or more of broadcast stations comprises determining, for each of the one or more of broadcast stations, a code unique to the respective broadcast station within a code space for broadcast stations (Paragraph [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14, 18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al (US 2010/0195566 A1) in view of You et al. (US 2017/0289965 A1).


13.  Regarding claims 2, 14, 18 and 29, Krishnamurthy does not explicitly disclose wherein the timing reference signals and data are transmitted using a frequency band centered at substantially 100 kHz.
	You teaches wherein the timing reference signals and data are transmitted using a frequency band centered at substantially 100 kHz (Paragraph [0041], [0149], and [0154] detect synchronization signals; 100 kHz).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the timing reference signals and data are transmitted using a frequency band centered at substantially 100 kHz as taught by You in the system of Krishnamurthy for maintaining a 100 kHz channel raster see Paragraph [0154] of You.

Claims 3, 4, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al (US 2010/0195566 A1) in view of Ernstroem et al. (WO 2020/145873 A1).

14. Regarding claims 3 and 19, Krishnamurthy does not explicitly disclose wherein the one or more processing units are configured to transmit the timing reference signals and data, via the wireless communications interface, using a comb-6 signal structure.
	Ernstroem teaches wherein the one or more processing units are configured to transmit the timing reference signals and data, via the wireless communications interface, using a comb-6 signal structure (page 5 lines 144 and 145 comb-6).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the one or more processing units are configured to transmit the timing reference signals and data, via the wireless communications interface, using a comb-6 signal structure as taught by Ernstroem in the system of Krishnamurthy for an even number of comb instances see Stare page 5 lines 144 and 145.

15. Regarding claims 4 and 20, Krishnamurthy in view of Ernstroem teaches wherein the timing reference signals and data are transmitted such that, for each resource block of the first set of OFDM resource blocks: a first pair of the one or more subcarriers is used for a first plurality of successive symbols of the respective OFDM resource block, and a second pair of the one or more subcarriers is used for a second plurality of successive symbols of the respective OFDM resource block immediately following the first plurality of successive symbols (Krishnamurthy Figure 6 Paragraph [0048]).


Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al (US 2010/0195566 A1) in view of Ernstroem et al. (WO 2020/145873 A1) in view of Frank et al. (US 2010/0260154 A1).

16. Regarding claims 5 and 21, Krishnamurthy in view of Ernstroem does not explicitly disclose wherein neither subcarrier in the second pair of the one or more subcarriers is immediately adjacent to either subcarrier in the first pair of the one or more subcarriers. 
Frank teaches wherein neither subcarrier in the second pair of the one or more subcarriers is immediately adjacent to either subcarrier in the first pair of the one or more subcarriers (Figure 12).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein neither subcarrier in the second pair of the one or more subcarriers is immediately adjacent to either subcarrier in the first pair of the one or more subcarriers as taught by Frank in the system of Krishnamurthy in view of Ernstroem for a method of mapping positioning reference symbols see Paragraph [0068] of Frank.

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al (US 2010/0195566 A1) in view of Frank et al. (US 2010/0260154 A1).

17. Regarding claim 8 and 24, Krishnamurthy does not explicitly disclose further comprising transmitting additional timing reference signals and data in a plurality of subsequent sets of OFDM resource blocks such that a frequency offset is implemented to offset the frequency of the transmittal of at least a portion of the additional timing reference signals and data during at least one set of OFDM resource blocks of the plurality of subsequent sets of OFDM resource blocks.
Frank teaches transmitting additional timing reference signals and data in a plurality of subsequent sets of OFDM resource blocks such that a frequency offset is implemented to offset the frequency of the transmittal of at least a portion of the additional timing reference signals and data during at least one set of OFDM resource blocks of the plurality of subsequent sets of OFDM resource blocks (Figure 12 CRS not allocated for transmission of positioning reference symbol).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide transmitting additional timing reference signals and data in a plurality of subsequent sets of OFDM resource blocks such that a frequency offset is implemented to offset the frequency of the transmittal of at least a portion of the additional timing reference signals and data during at least one set of OFDM resource blocks of the plurality of subsequent sets of OFDM resource blocks as taught by Frank in the system of Krishnamurthy for a method of mapping positioning reference symbols see Paragraph [0068] of Frank.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANE L LO/           Primary Examiner, Art Unit 2466